TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00341-CV




                         Kennie Sneed and Mildred Sneed, Appellants

                                                 v.

               General Agents Insurance Company of America, Inc., Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. GN500736, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record containing appellants’ notice of appeal was filed on June 2, 2005.

On October 11, appellants filed their first motion for an extension of time to file their brief. This

Court granted the motion and extended the deadline to November 17. On November 17, appellants

faxed a request for a further extension. This Court called appellants and notified them that we

cannot accept faxed filings and requested a proper motion with a certificate of conference attached;

such a motion was never received by this Court. On December 6, this Court sent appellants notice

that their brief was overdue, requesting a response by December 16, but that notice was returned.

This Court spoke to appellants’ counsel’s office and re-sent the notice on December 27, but to date,

appellants have not responded.
              We therefore dismiss the appeal for want of prosecution on our own motion. Tex.

R. App. P. 42.3(b).




                                           __________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: January 27, 2006




                                              2